Exhibit 10.1

 

HORRY COUNTY STATE BANK

SALARY CONTINUATION AGREEMENT

 

THIS SALARY CONTINUATION AGREEMENT (this “Agreement”) is adopted this         
day of                   , 2008, by and between Horry County State Bank, a
state-chartered commercial bank located in Loris, South Carolina (the “Bank”),
and                       (the “Executive”).

 

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank.  This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1           “Accrual Balance” means the liability that should be accrued by
the Bank, under Generally Accepted Accounting Principles (“GAAP”), for the
Bank’s obligation to the Executive under Section 2.1 of this Agreement, by
applying Accounting Principles Board Opinion Number 12 (“APB 12”) as amended by
Statement of Financial Accounting Standards Number 106 (“FAS 106”) and the
Discount Rate.  Any one of a variety of amortization methods may be used to
determine the Accrual Balance.  However, once chosen, the method must be
consistently applied.

 

1.2           “Base Salary” means the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, and other fees, and automobile and other allowances paid to the
Executive for employment rendered (whether or not such allowances are included
in the Executive’s gross income).  Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the Executive
pursuant to all qualified or non-qualified plans of the Bank and shall be
calculated to include amounts not otherwise included in the Executive’s gross
income under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by the Bank; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Executive.

 

1.3           “Beneficiary” means each designated person or entity, or the
estate of the deceased Executive, entitled to any benefits upon the death of the
Executive pursuant to Article 4.

 

--------------------------------------------------------------------------------


 

1.4           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1.5           “Board” means the Board of Directors of the Bank as from time to
time constituted.

 

1.6           “Change in Control” means a change in the ownership or effective
control of the Bank, or in the ownership of a substantial portion of the assets
of the Bank, as such change is defined in Code Section 409A and regulations
thereunder.  As used in this Agreement, a Change in Control shall also include a
Change in Control of the Corporation.

 

1.7           “Code” means the Internal Revenue Code of 1986, as amended, and
all regulations and guidance thereunder, including such regulations and guidance
as may be promulgated after the Effective Date.

 

1.8           “Corporation” means HCSB Financial Corporation, a South Carolina
corporation, and holding company of the Bank.

 

1.9           “Disability” means the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.  Medical determination of Disability may be made
by either the Social Security Administration or by the provider of an accident
or health plan covering employees of the Bank.  Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or provider’s determination.

 

1.10         “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance.  The initial Discount Rate is six percent
(6%).  However, the Plan Administrator, in its discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to GAAP
and/or applicable bank regulatory guidance.

 

1.11         “Early Termination” means the Executive’s Separation from Service
before attainment of Normal Retirement Age except when such Separation from
Service following a Change in Control or due to death or Termination for Cause.

 

1.12         “Effective Date” means March 1, 2008.

 

1.13         Final Pay” means the Executive’s highest annualized Base Salary
from the three (3) years prior to Separation from Service, including the year
such Separation from Service occurs.

 

1.14         “Normal Retirement Age” means the Executive’s age sixty-five (65).

 

--------------------------------------------------------------------------------


 

1.15         “Normal Retirement Date” means the later of Normal Retirement Age
or Separation from Service.

 

1.16         “Plan Administrator” means the Board or such committee or person as
the Board shall appoint.

 

1.17         “Plan Year” means each twelve (12) month period commencing on
January 1 and ending on December 31 of each year.

 

1.18         “Projected Benefit” means twenty percent (20%) of Projected Final
Pay.

 

1.19         “Projected Final Pay” means Final Pay increased four percent (4%)
annually until Normal Retirement Age.

 

1.20         “Separation from Service” means the termination of the Executive’s
employment with the Bank or the Corporation for reasons other than death or
Disability.  Whether a Separation from Service takes place is determined based
on the facts and circumstances surrounding the termination of the Executive’s
employment and whether the Bank or the Corporation and the Executive intended
for the Executive to provide significant services for the Bank or the
Corporation following such termination.  A termination of employment will not be
considered a Separation from Service if the Executive continues to provide
services as an employee or independent contractor of the Bank or any affiliated
entity at an annual rate that is twenty percent (20%) or more of the services
rendered, on average, during the immediately proceeding three full calendar
years of employment (or, if employed less than three years, such lesser period).

 

1.21         “Specified Employee” means a key employee (as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof) at any time
during the 12-month period ending on a Separation from Service of the Bank or
any affiliated entity if any stock of the Bank or the Corporation is publicly
traded on an established securities market or otherwise.

 

1.22         “Termination for Cause” means Separation from Service for:

 

(i)            with respect to the Bank or any subsidiary which employs the
recipient of any rights under the Agreement (the “recipient”) or for which such
recipient primarily performs services, the commission by the recipient of an act
of fraud, embezzlement, theft or proven dishonesty, or any other illegal act or
practice (whether or not resulting in criminal prosecution or conviction) or any
act or practice which the Board shall, in good faith, deem to have resulted in
the recipient’s becoming unbondable under the Bank’s or the subsidiary’s
fidelity bond

 

(ii)           the willing engaging by the recipient in misconduct which is
deemed by the Board, in good faith, to be materially injurious to the Bank or
any subsidiary, monetarily or otherwise, including, but not limited to,
improperly disclosing trade secrets or other confidential or sensitive business
information and data about the Bank or any subsidiaries and competing with the
Bank or its subsidiaries, or soliciting employees,

 

--------------------------------------------------------------------------------


 

consultants or customers of the Bank in violation of law or any employment or
other agreement to which the recipient is a party; or

 

(iii)          the willful and contained failure or habitual neglect by the
recipient to perform his or her duties with the Bank or the subsidiary
substantially in accordance with the operating and personnel policies and
procedures of the Bank or the subsidiary generally applicable to their
employees.  For purposes of this Agreement, no act or failure to act by the
recipient shall be deemed “willful” unless done or omitted to be done by the
recipient not in good faith and without reasonable belief that the recipient’s
action or omission was in the best interest of the Bank and/or the subsidiary. 
Notwithstanding the foregoing, if the recipient has entered into an employment
agreement that is binding as of the date of employment termination, and if such
employment agreement defines “Cause” the definition of “cause” in such agreement
shall apply to the recipient in this Agreement.  Cause under this Section shall
be determined by the Board.

 

Article 2

Distributions During Lifetime

 

2.1           Normal Retirement Benefit.  Upon Separation from Service after
attaining Normal Retirement Age, the Bank shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.

 

2.1.1        Amount of Benefit.  The annual benefit under this Section 2.1 is
twenty percent (20%) of Final Pay.

 

2.1.2        Distribution of Benefit.  The Bank shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing on
the first day of the month following the Normal Retirement Date.  The annual
benefit shall be distributed to the Executive for fifteen (15) years.

 

2.2           Early Termination Benefit.  If Early Termination occurs, the Bank
shall distribute to the Executive the benefit described in this Section 2.2 in
lieu of any other benefit under this Article.

 

2.2.1        Amount of Benefit.  The benefit under this Section 2.2 is the
vested Accrual Balance determined as of the end of the Plan Year preceding
Separation from Service subject to the vesting schedule below. Interest shall be
credited to the Accrual Balance from Separation from Service to Normal
Retirement Age at a rate equal to the Discount Rate in effect at the time of
Separation from Service.

 

--------------------------------------------------------------------------------


 

Date on which Separation from
Service occurs

 

Vesting Percentage

 

03/01/2008 – 12/31/2008

 

10

%

01/01/2009 – 12/31/2009

 

20

%

01/01/2010 – 12/31/2010

 

30

%

01/01/2011 – 12/31/2011

 

40

%

01/01/2012 – 12/31/2012

 

50

%

01/01/2013 – 12/31/2013

 

60

%

01/01/2014 – 12/31/2014

 

70

%

01/01/2015 – 12/31/2015

 

80

%

01/01/2016 – 12/31/2016

 

90

%

After 12/31/2016

 

100

%

 

2.2.2        Distribution of Benefit.  The Bank shall distribute the benefit to
the Executive in one hundred eighty (180) equal monthly installments commencing
on the first day of the month following Normal Retirement Age.  Interest shall
be credited to the Accrual Balance during the applicable installment period at a
rate equal to the Discount Rate in effect at the time of Separation from
Service.

 

2.3           Disability Benefit.  If the Executive experiences a Disability
which results in a Separation from Service prior to Normal Retirement Age, the
Bank shall distribute to the Executive the benefit described in this Section 2.3
in lieu of any other benefit under this Article.

 

2.3.1        Amount of Benefit.  The benefit under this Section 2.3 is one
hundred percent (100%) of the Accrual Balance determined as of the end of the
Plan Year preceding Separation from Service. Interest shall be credited to the
Accrual Balance from Separation from Service to Normal Retirement Age at a rate
equal to the Discount Rate in effect at the time of Separation from Service.

 

2.3.2        Distribution of Benefit.  The Bank shall distribute the benefit to
the Executive in one hundred eighty (180) equal monthly installments commencing
on the first day of the month following Normal Retirement Age. Interest shall be
credited to the Accrual Balance during the applicable installment period at a
rate equal to the Discount Rate in effect at the time of Separation from
Service.

 

2.4           Change in Control Benefit.  If a Change in Control occurs followed
by the Executive’s Separation from Service prior to the Executive’s Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.4 in lieu of any other benefit under this Article.

 

2.4.1        Amount of Benefit.  The annual benefit under this Section 2.4 is
one hundred percent (100%) of the Projected Benefit.

 

2.4.2        Distribution of Benefit.  The Bank shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing on
the first day of the month following Normal Retirement Age.  The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.5           Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at

 

--------------------------------------------------------------------------------


 

Separation from Service, or at any time during the 12-month period ending on a
Separation from Service, under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service.  Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution which would
otherwise be paid to the Executive within the first six months following the
Separation from Service shall be accumulated and paid to the Executive in a lump
sum on the first day of the seventh month following the Separation from
Service.  All subsequent distributions shall be paid in the manner specified.

 

2.6           Distributions Upon Taxation of Amounts Deferred. If, pursuant to
Code Section 409A, the Federal Insurance Contributions Act or other state, local
or foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then, to the extent such tax liability can be paid by the amount that
may be currently distributed to the Executive under Sections 2.1-2.4 of this
Agreement without the imposition of additional tax liability under Section 409A
of the Code, the Bank may make a limited distribution to the Executive as soon
as is administratively practicable following the discovery of the tax liability
of an amount not exceed the amount that becomes subject to tax, in accordance
with the provisions of Regulations §1.409A-3(j)(vi), (vii), and (xi).  Any such
distribution will decrease the Executive’s benefits distributable under Sections
2.1-2.4 of this Agreement.

 

2.7           Change in Form or Timing of Distributions.  For distribution of
benefits under this Article 2, the Executive and the Bank may, subject to the
terms of Section 8.1, amend this Agreement to delay the timing or change the
form of distributions.  Any such amendment:

 

(a)

 

may not accelerate the time or schedule of any distribution, except as provided
in Code Section 409A;

(b)

 

must, for benefits distributable under Sections 2.2, 2.3 and 2.4, be made at
least twelve (12) months prior to the first scheduled distribution;

(c)

 

must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(d)

 

must take effect not less than twelve (12) months after the amendment is made.

 

Article 3

Distribution at Death

 

3.1           Death During Active Service.  If the Executive dies prior to
Separation from Service, the Bank shall distribute to the Beneficiary the
benefit described in this Section 3.1.  This benefit shall be distributed in
lieu of any benefit under Article 2.

 

3.1.1        Amount of Benefit.  The benefit under this Section 3.1 is one
hundred percent (100%) of the Accrual Balance for the Plan Year prior to the
Executive’s death.

 

--------------------------------------------------------------------------------


 

3.1.2        Distribution of Benefit.  The Bank shall distribute the benefit to
the Beneficiary in a lump sum on the first day of the fourth month following the
Executive’s death.  The Beneficiary shall be required to provide to the Bank the
Executive’s death certificate.

 

3.2           Death During Distribution of a Benefit.  If the Executive dies
after any benefit distributions have commenced under this Agreement but before
receiving all such distributions, the Bank shall distribute to the Beneficiary
the present value, using the Discount Rate in effect at Separation from Service,
of the remaining benefits in a lump sum on the first day of the fourth month
following the Executive’s death.

 

3.3           Death Before Benefit Distributions Commence.  If the Executive is
entitled to benefit distributions under this Agreement but dies prior to the
date that commencement of said benefit distributions are scheduled to be made
under this Agreement, the Bank shall distribute to the Beneficiary the present
value, using the Discount Rate in effect at Separation from Service, of the
remaining benefits in a lump sum on the first day of the fourth month following
the Executive’s death.

 

Article 4

Beneficiaries

 

4.1           In General.  The Executive shall have the right, at any time, to
designate a Beneficiary to receive any benefit distributions under this
Agreement upon the death of the Executive.  The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designated
under any other plan of the Bank in which the Executive participates.

 

4.2           Designation.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent.  If the Executive names someone
other than the Executive’s spouse as a Beneficiary, the Plan Administrator may,
in its sole discretion, determine that spousal consent is required to be
provided in a form designated by the Plan Administrator, executed by the
Executive’s spouse and returned to the Plan Administrator.  The Executive’s
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved.  The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures.  Upon the acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled.  The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator prior to the Executive’s death.

 

4.3           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Plan Administrator or its designated agent.

 

--------------------------------------------------------------------------------


 

4.4           No Beneficiary Designation.  If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive’s estate.

 

4.5           Facility of Distribution.  If the Plan Administrator determines in
its discretion that a benefit is to be distributed to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

 

ARTICLE 5

General Limitations

 

5.1           Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not distribute any benefit under this
Agreement if the Executive’s employment with the Bank is terminated by the Bank
or an applicable regulator due to a Termination for Cause.

 

5.2           Suicide or Misstatement.  No benefit shall be distributed if the
Executive commits suicide within two (2) years after the Effective Date, or if
an insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

5.3           Removal.  Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.  Notwithstanding anything herein to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, shall
be subject to and conditioned upon compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments and any
other regulations or guidance promulgated thereunder.

 

5.4           Forfeiture Provision.  The Executive shall forfeit any
non-distributed benefits under this Agreement if during the term of this
Agreement and within twelve (12) months following a Separation from Service, the
Executive, directly or indirectly, either as an individual or as a proprietor,
stockholder, partner, officer, director, employee, agent, consultant or
independent contractor of any individual, partnership, corporation or other
entity

 

--------------------------------------------------------------------------------


 

(excluding an ownership interest of three percent (3%) or less in the stock of a
publicly-traded company):

 

(i)            becomes employed by, participates in, or becomes connected in any
manner with the ownership, management, operation or control of any bank, savings
and loan or other similar financial institution if the Executive’s
responsibilities will include providing banking or other financial services
within twenty-five (25) miles of any office maintained by the Bank as of the
date of the termination of the Executive’s employment;

 

(ii)           participates in any way in hiring or otherwise engaging, or
assisting any other person or entity in hiring or otherwise engaging, on a
temporary, part-time or permanent basis, any individual who was employed by the
Bank as of the date of termination of the Executive’s employment;

 

(iii)          assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Bank or transaction
involving the Bank;

 

(iv)          sells, offers to sell, provides banking or other financial
services, assists any other person in selling or providing banking or other
financial services, or solicits or otherwise competes for, either directly or
indirectly, any orders, contract, or accounts for services of a kind or nature
like or substantially similar to the financial services performed or financial
products sold by the Bank (the preceding hereinafter referred to as “Services”),
to or from any person or entity from whom the Executive or the Bank, to the
knowledge of the Executive provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the one (1) year period immediately prior to the termination of the Executive’s
employment;

 

(v)           divulges, discloses, or communicates to others in any manner
whatsoever, any confidential information of the Bank, to the knowledge of the
Executive, including, but not limited to, the names and addresses of customers
or prospective customers, of the Bank, as they may have existed from time to
time, of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Bank, earnings
or other information concerning the Bank. The restrictions contained in this
subparagraph (v) apply to all information regarding the Bank, regardless of the
source that provided or compiled such information.  Notwithstanding anything to
the contrary, all information referred to herein shall not be disclosed unless
and until it becomes known to the general public from sources other than the
Executive.

 

5.5           Change in Control.  The forfeiture provision detailed in
Section 5.4 hereof shall not be enforceable following a Change in Control.

 

Article 6

Administration of Agreement

 


6.1           PLAN ADMINISTRATOR DUTIES.  THE PLAN ADMINISTRATOR SHALL
ADMINISTER THIS AGREEMENT

 

--------------------------------------------------------------------------------



 


ACCORDING TO ITS EXPRESS TERMS AND SHALL ALSO HAVE THE DISCRETION AND AUTHORITY
TO (I) MAKE, AMEND, INTERPRET AND ENFORCE ALL APPROPRIATE RULES AND REGULATIONS
FOR THE ADMINISTRATION OF THIS AGREEMENT AND (II) DECIDE OR RESOLVE ANY AND ALL
QUESTIONS, INCLUDING INTERPRETATIONS OF THIS AGREEMENT, AS MAY ARISE IN
CONNECTION WITH THIS AGREEMENT TO THE EXTENT THE EXERCISE OF SUCH DISCRETION AND
AUTHORITY DOES NOT CONFLICT WITH CODE SECTION 409A.


 


6.2           AGENTS.  IN THE ADMINISTRATION OF THIS AGREEMENT, THE PLAN
ADMINISTRATOR MAY EMPLOY AGENTS AND DELEGATE TO THEM SUCH ADMINISTRATIVE DUTIES
AS THE PLAN ADMINISTRATOR SEES FIT, INCLUDING ACTING THROUGH A DULY APPOINTED
REPRESENTATIVE, AND MAY FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE
COUNSEL TO THE BANK.


 


6.3           BINDING EFFECT OF DECISIONS.  ANY DECISION OR ACTION OF THE PLAN
ADMINISTRATOR WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN CONNECTION WITH
THE ADMINISTRATION, INTERPRETATION OR APPLICATION OF THIS AGREEMENT AND THE
RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND CONCLUSIVE AND
BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THIS AGREEMENT.


 


6.4           INDEMNITY OF PLAN ADMINISTRATOR.  THE BANK SHALL INDEMNIFY AND
HOLD HARMLESS THE PLAN ADMINISTRATOR AGAINST ANY AND ALL CLAIMS, LOSSES,
DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR FAILURE TO ACT WITH
RESPECT TO THIS AGREEMENT, EXCEPT IN THE CASE OF WILLFUL MISCONDUCT BY THE PLAN
ADMINISTRATOR.


 

6.5           Bank Information.  To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Executive’s death, Disability or Separation from Service, and such other
pertinent information as the Plan Administrator may reasonably require.

 

6.6           Annual Statement. The Plan Administrator shall provide to the
Executive, within one hundred twenty (120) days after the end of each Plan Year,
a statement setting forth the benefits to be distributed under this Agreement.

 

Article 7

Claims and Review Procedures

 

7.1       For all claims other than disability benefits:

 

7.1.1        Claims Procedure.  Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

 

7.1.1.1        Initiation – Written Claim.  The Claimant initiates a claim by
submitting to the Bank a written claim for the benefits.  If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty

 

--------------------------------------------------------------------------------


 

(60) days after such notice was received by the claimant.  All other claims must
be made within one hundred eighty (180) days of the date on which the event that
caused the claim to arise occurred.  The claim must state with particularity the
determination desired by the claimant.

 

7.1.1.2     Timing of Bank Response.  The Bank shall respond to such Claimant
within ninety (90) days after receiving the claim.  If the Bank determines that
special circumstances require additional time for processing the claim, the Bank
can extend the response period by an additional ninety (90) days by notifying
the Claimant in writing, prior to the end of the initial ninety (90) day period
that an additional period is required.  The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.

 

7.1.1.3     Notice of Decision.  If the Bank denies part or the entire claim,
the Bank shall notify the Claimant in writing of such denial.  The Bank shall
write the notification in a manner calculated to be understood by the Claimant. 
The notification shall set forth:

 

(a)   The specific reasons for the denial,

 

(b)   A reference to the specific provisions of this Agreement, on which the
denial is based,

 

(c)   A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

 

(d)   An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and

 

(e)   A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.1.2        Review Procedure.  If the Bank denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

 

7.1.2.1     Initiation – Written Request.  To initiate the review, the Claimant,
within sixty (60) days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.

 

7.1.2.2     Additional Submissions – Information Access.  The Claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Bank shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

 

7.1.2.3     Considerations on Review.  In considering the review, the Bank shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

--------------------------------------------------------------------------------


 

7.1.2.4     Timing of Bank Response.  The Bank shall respond in writing to such
Claimant within sixty (60) days after receiving the request for review.  If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
sixty (60) days by notifying the Claimant in writing, prior to the end of the
initial sixty (60) day period that an additional period is required.  The notice
of extension must set forth the special circumstances and the date by which the
Bank expects to render its decision.

 

7.1.2.5     Notice of Decision.  The Bank shall notify the Claimant in writing
of its decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the Claimant.  The notification shall set forth:

 

(a)   The specific reasons for the denial,

 

(b)   A reference to the specific provisions of this Agreement, on which the
denial is based,

 

(c)   A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and

 

(d)   A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2       For disability claims:

 

7.2.1        Claims Procedures.  Any Claimant who has not received benefits
under this Agreement that he or she believes should be paid shall make a claim
for such benefits as follows:

 

7.2.1.1     Initiation – Written Claim. The Claimant initiates a claim by
submitting to the Bank a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant.  All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred.  The claim must state
with particularity the determination desired by the claimant.

 

7.2.1.2     Timing of Bank Response.  The Bank shall notify the Claimant in
writing or electronically of any adverse determination as set out in this
Section.

 

7.2.1.3     Notice of Decision.  If the Bank denies part or the entire claim,
the Bank shall notify the Claimant in writing of such denial.  The Bank shall
write the notification in a manner calculated to be understood by the Claimant. 
The notification shall set forth:

 

(a)   The specific reasons for the denial,

 

(b)   A reference to the specific provisions of this Agreement, on which the
denial is based,

 

--------------------------------------------------------------------------------


 

(c)       A description of any additional information or material necessary for
the Claimant to perfect the claim and an explanation of why it is needed,

 

(d)      An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures,

 

(e)       A statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review,

 

(f)       Any internal rule, guideline, protocol, or other similar criterion
relied upon in making the adverse determination, or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Bank, and

 

(g)      If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

7.2.1.4     Timing of Notice of Denial/Extensions.  The Bank shall notify the
Claimant of denial of benefits in writing or electronically not later than
forty-five (45) days after receipt of the claim by the Bank.  The Bank may elect
to extend notification by two thirty (30) day periods subject to the following
requirements:

 

(a)       For the first thirty (30) day extension, the Bank shall notify the
Claimant (1) of the necessity of the extension and the factors beyond the Bank’s
control requiring an extension; (2) prior to the end of the initial forty-five
(45) day period; and (3) of the date by which the Bank expects to render a
decision.

 

(b)      If the Bank determines that a second thirty (30) day extension is
necessary based on factors beyond the Bank’s control, the Bank shall follow the
same procedure in (a) above, with the exception that the notification must be
provided to the Claimant before the end of the first thirty (30) day extension
period.

 

(c)       For any extension provided under this section, the Notice of Extension
shall specifically explain the standards upon which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim, and the
additional information needed to resolve those issues.  The Claimant shall be
afforded forty-five (45) days within which to provide the specified information.

 

7.2.2        Review Procedures – Denial of Benefits.  If the Bank denies part or
the entire claim, the Claimant shall have the opportunity for a full and fair
review by the Bank of the denial, as follows:

 

7.2.2.1     Initiation of Appeal.  Within one hundred eighty (180) days
following notice of denial of benefits, the Claimant shall initiate an appeal by
submitting a written notice of appeal to Bank.

 

7.2.2.2     Submissions on Appeal – Information Access.  The Claimant shall be
allowed to provide written comments, documents, records, and other information
relating to the claim for benefits.  The Bank shall provide to the Claimant,
upon

 

--------------------------------------------------------------------------------


 

request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits.

 

7.2.2.3         Additional Bank Responsibilities on Appeal.  On appeal, the Bank
shall:

 

(a)     Take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination;

 

(b)     Provide for a review that does not afford deference to the initial
adverse benefit determination and that is conducted by an appropriate named
fiduciary of the Bank who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual;

 

(c)     In deciding an appeal of any adverse benefit determination that is based
in whole or in part on a medical judgment, including determinations with regard
to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment;

 

(d)     Identify medical or vocational experts whose advise was obtained on
behalf of the Bank in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit  determination; and

 

(e)     Ensure that the health care professional engaged for purposes of a
consultation under subsection (c) above shall be an individual who was neither
an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.

 

7.2.2.4         Timing of Notification of Benefit Denial – Appeal Denial.  The
Bank shall notify the Claimant not later than forty-five (45) days after receipt
of the Claimant’s request for review by the Bank, unless the Bank determines
that special circumstances require an extension of time for processing the
claim.  If the Bank determines that an extension is required, written notice of
such shall be furnished to the Claimant prior to the termination of the initial
forty-five (45) day period, and such extension shall not exceed forty-five (45)
days.  The Bank shall indicate the special circumstances requiring an extension
of time and the date by which the Bank expects to render the determination on
review.

 

7.2.2.5         Content of Notification of Benefit Denial.  The Bank shall
provide the Claimant with a notice calculated to be understood by the Claimant,
which shall contain:

 

(a)     The specific reason or reasons for the adverse determination;

 

(b)     Reference to the specific plan provisions on which the benefit
determination is based;

 

--------------------------------------------------------------------------------


 

(c)     A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records, and
other  relevant information (as defined in applicable ERISA regulations);

 

(d)     A statement of the Claimant’s right to bring an action under ERISA
Section 502(a);

 

(e)     Any internal rule, guideline, protocol, or other similar criterion
relied upon in making the adverse determination, or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Bank;

 

(f)      If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

(g)     The following statement: “You and your Bank may have other voluntary
alternative dispute resolution options such as mediation.  One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your state insurance regulatory agency.”

 

Article 8

Amendments and Termination

 

8.1                                 Amendments.  This Agreement may be amended
by the Bank with written notice to the Executive.  However, the Bank may
unilaterally amend this Agreement to conform with written directives to the Bank
from its auditors or banking regulators or to comply with legislative changes or
tax law, including without limitation Code Section 409A.

 

8.2                                 Plan Termination Generally.  This Agreement
may be terminated by the Bank with written notice to the Executive.  The benefit
shall be the Accrual Balance as of the date this Agreement is terminated. 
Except as provided in Section 8.3, the termination of this Agreement shall not
cause a distribution of benefits under this Agreement.  Rather, upon such
termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 

8.3                                 Plan Terminations Under Code Section 409A. 
Notwithstanding anything to the contrary in Section 8.2, if the Bank terminates
this Agreement in the following circumstances:

 

                                                                                               
(a)           Within thirty (30) days before, or twelve (12) months after a
Change in Control, provided that all distributions are made no later than twelve
(12) months following such termination of this Agreement and provided that
all agreements, methods, programs, and other arrangements sponsored by the Bank
or the Corporation immediately after the Change in Control with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Regulation §1.409A-1(c)(2) (“Similar Arrangements”) are terminated
and liquidated with respect to each participant that experienced the Change in
Control

 

--------------------------------------------------------------------------------


 

and all participants receive all amounts of compensation deferred under this
Agreement and all Similar Arrangements within twelve (12) months of the date the
Bank or Corporation irrevocably takes all necessary action to terminate and
liquidate this Agreement and all Similar Arrangements;

 

(b)                                 Upon the Bank’s dissolution or with the
approval of a bankruptcy court provided that the amounts deferred under this
Agreement are included in the Executive’s gross income in the latest of (i) the
calendar year in which this Agreement terminates; (ii) the calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical; or

 

(c)                                  Upon the Bank’s termination of this
Agreement and all Similar Arrangements, provided that (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank, (ii) all termination distributions are made no earlier than twelve
(12) months and no later than twenty-four (24) months following such
termination, and (iii) the Bank does not adopt any new arrangement that would be
a Similar Arrangement for a minimum of three (3) years following the date the
Bank takes all necessary action to irrevocably terminate and liquidate the
Agreement;

 

the Bank may distribute the Accrual Balance, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.

 

Article 9

Miscellaneous

 

9.1           Binding Effect.  This Agreement shall bind the Executive and the
Bank and their beneficiaries, survivors, executors, administrators and
transferees.

 

9.2           No Guarantee of Employment.  This Agreement is not a contract for
employment.  It does not give the Executive the right to remain as an employee
of the Bank nor interfere with the Bank’s right to discharge the Executive.  It
does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

9.3           Non-Transferability.  Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4           Tax Withholding and Reporting.  The Bank shall withhold any taxes
that are required to be withheld, including but not limited to taxes owed under
Code Section 409A from the benefits provided under this Agreement.  The
Executive acknowledges that the Bank’s sole liability regarding taxes is to
forward any amounts withheld to the appropriate taxing authorities.  The Bank
shall satisfy all applicable reporting requirements, including those under Code
Section 409A.

 

--------------------------------------------------------------------------------


 

9.5           Applicable Law.  This Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, except to the extent
preempted by the laws of the United States of America.

 

9.6           Unfunded Arrangement.  The Executive and the Beneficiary are
general unsecured creditors of the Bank for the distribution of benefits under
this Agreement.  The benefits represent the mere promise by the Bank to
distribute such benefits.  The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors.  Any insurance on the Executive’s life
or other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7           Reorganization.  The Bank shall not merge or consolidate into or
with another bank, or reorganize, or sell substantially all of its assets to
another bank, firm or person unless such succeeding or continuing bank, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such an event, the term “Bank” as used in
this Agreement shall be deemed to refer to the successor or survivor entity.

 

9.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof.  No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9           Interpretation.  Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.

 

9.10         Alternative Action.  In the event it shall become impossible for
the Bank or the Plan Administrator to perform any act required by this Agreement
due to regulatory or other constraints, the Bank or Plan Administrator may
perform such alternative act as most nearly carries out the intent and purpose
of this Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.11         Headings.  Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any provision herein.

 

9.12         Validity.  If any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been included herein.

 

9.13         Notice.  Any notice or filing required or permitted to be given to
the Bank or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
address below:

 

--------------------------------------------------------------------------------


 

 

5009 Broad Street

 

Loris, South Carolina 29569

 

Attn: James R. Clarkson

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.14                           Compliance with Section 409A.  This Agreement
shall be interpreted and administered consistent with Code Section 409A.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE

BANK

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

o            New Designation

o            Change in Designation

 

I,                      , designate the following as Beneficiary under this
Agreement:

 

Primary:

 

 

 

 

           %

 

 

 

 

 

           %

 

 

 

Contingent:

 

 

 

 

           %

 

 

 

 

 

           %

 

Notes:

 

·                  Please PRINT CLEARLY or TYPE the names of the beneficiaries.

·                  To name a trust as Beneficiary, please provide the name of
the trustee(s) and the exact name and date of the trust agreement.

·                  To name your estate as Beneficiary, please write “Estate of
[your name]”.

·                  Be aware that none of the contingent beneficiaries will
receive anything unless ALL of the primary beneficiaries predecease you.

 

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 


NAME:


 


SIGNATURE:


 


 


DATE:


 


 

Received by the Plan Administrator this                  day of
                                      , 200

 

BY:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------